Smith, C. J.,
delivered the opinion of the court.
Section 1676 of the Code provides that “the proceedings to obtain a divorce . . . shall be conducted as other suits in chancery,” so that such cases are governed by section 603 of the Code, and since appellant’s answer denied all of the allegations of the bill, he was entitled either to a decree dismissing the bill or to a continuance of the case, so that he might have had the time allowed by statute for taking depositions.
Reversed and remanded.